MAINE	SUPREME	JUDICIAL	COURT	                                          Reporter	of	Decisions	
Decision:	    2017 ME 126 
Docket:	      Cum-16-457	
Submitted	
  On	Briefs:	 May	25,	2017	
Decided:	     June	22,	2017	
	
Panel:	       SAUFLEY,	C.J.,	and	ALEXANDER,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                              ACADIA	RESOURCES,	INC.	
                                         	
                                        v.	
                                         	
                                  VMS,	LLC,	et	al.	
	
	
SAUFLEY,	C.J.	

       [¶1]	 	 Acadia	 Resources,	 Inc.,	 appeals	 from	 a	 judgment	 of	 the	 District	

Court	(Portland,	Woodman,	J.)	dismissing	its	fraudulent	transfer	complaint	as	

having	 been	 filed	 outside	 the	 applicable	 statute	 of	 limitations.	 	 Because	 we	

agree	 with	 Acadia	 that	 the	 court	 should	 have	 treated	 the	 motion	 to	 dismiss	

filed	by	VMS,	LLC,	and	VEI,	LLC,	as	a	motion	for	summary	judgment,	we	vacate	

the	judgment	and	remand	the	matter	for	further	proceedings.			

	      [¶2]	 	 In	 April	 2016,	 Acadia	 filed	 a	 complaint	 against	 VMS	 and	 VEI	

alleging	the	following	facts.		Acadia	agreed	to	lend	VMS	money	through	a	line	

of	 credit	 on	 or	 about	 August	 3,	 2006.	 	 In	 November	 2008,	 VMS	 defaulted	 on	

the	agreement	by	failing	to	pay	amounts	due,	which	remain	unpaid.		After	the	

default,	on	April	21,	2010,	VMS	executed	a	deed	to	VEI	of	real	property	located	
2	

on	Middle	Road	in	Falmouth.		The	deed	was	recorded	eight	months	later,	on	

December	21,	2010.			

	     [¶3]		Acadia’s	complaint	alleged	that	the	transfer	of	real	property	from	

VMS	to	VEI	violated	the	Uniform	Fraudulent	Transfer	Act,	14	M.R.S.	§§	3575,	

3576	(2016).		VMS	and	VEI	moved	to	dismiss	the	complaint	pursuant	to	M.R.	

Civ.	P.	12(b)(6)	 on	 the	 ground	 that	 the	 applicable	 six-year	 statute	 of	

limitations	began	to	run	on	April	21,	2010,	and	therefore	expired	on	April	21,	

2016—one	 day	 before	 the	 date	 that	 the	 docket	 record	 indicates	 Acadia’s	

complaint	was	filed.		See	14	M.R.S.	§	3580	(2016).			

	     [¶4]	 	 Acadia	 objected	 to	 the	 motion	 and	 argued,	 among	 other	 things,	

that	 the	 motion	 to	 dismiss	 should	 be	 treated	 as	 a	 motion	 for	 summary	

judgment	because	extrinsic	evidence	showed	that	the	complaint	was	filed	on	

April	21,	2016,	not	April	22,	2016,	as	docketed.		Acadia’s	attorney	attached	an	

affidavit	 from	 her	 paralegal	 averring	 that	 she	 had	 sent	 the	 complaint	 to	 the	

clerk’s	office	by	overnight	mail	on	April	20,	2016,	and	the	paralegal	included	

as	an	exhibit	to	that	affidavit	a	FedEx	receipt	showing	that	a	clerk	had	signed	

for	 the	 parcel	 containing	 the	 complaint	 and	 filing	 fee	 on	 the	 morning	 of	

April	21,	2016.			
                                                                                       3	

	     [¶5]	 	 Without	 hearing	 further	 from	 the	 parties,	 the	 court	 granted	 the	

motion	 to	 dismiss	 the	 complaint	 with	 prejudice.	 	 Acadia	 appealed	 from	 the	

judgment	of	dismissal.		See	14	M.R.S.	§	1901	(2016);	M.R.	App.	P.	2.			

	     [¶6]		When	a	party	has	moved	to	dismiss	a	complaint	for	failure	to	state	

a	 claim	 upon	 which	 relief	 can	 be	 granted,	 but	 “matters	 outside	 the	 pleading	

are	 presented	 to	 and	 not	 excluded	 by	 the	 court,”	 the	 court	 must	 treat	 the	

motion	“as	one	for	summary	judgment.”		M.R.	Civ.	P.	12(b);	see	Estate	of	Kay	v.	

Estate	of	Wiggins,	2016 ME 108,	¶	9,	143 A.3d 1290;	Angell	v.	Hallee,	2012 ME
10,	¶	12,	36 A.3d 922.		When	a	motion	to	dismiss	is	converted	to	a	motion	for	

summary	 judgment,	 “all	 parties	 shall	 be	 given	 reasonable	 opportunity	 to	

present	 all	 material	 made	 pertinent	 to	 such	 a	 motion	 by	 Rule	 56.”	 	 M.R.	

Civ.	P.	12(b);	 see	 Beaucage	 v.	 City	 of	 Rockland,	 2000 ME 184,	 ¶	 5,	 760 A.2d
1054.	

	     [¶7]	 	 Here,	 Acadia’s	 submission	 of	extrinsic	 evidence	 in	 the	 form	 of	 an	

affidavit	 with	 exhibits,	 including	 a	 FedEx	 receipt,	 converted	 the	 motion	 to	

dismiss	to	a	motion	for	summary	judgment,	cf.	Moody	v.	State	Liquor	&	Lottery	

Comm’n,	 2004 ME 20,	 ¶	 11,	 843 A.2d 43,	 and	 the	 court	 erred	 in	 failing	 to	

proceed	 with	 the	 summary	 judgment	 process,	 see	 M.R.	Civ.	P.	12(b),	 56.		
4	

Accordingly,	 we	 vacate	 the	 judgment	 of	 dismissal	 and	 remand	 for	 further	

proceedings.1	

          The	entry	is:	

                            Judgment	 dismissing	 the	 complaint	 vacated.		
                            Remanded	for	further	proceedings.	
	
	     	       	   	      	      	
	
Allison	 A.	 Economy,	 Esq.,	 Rudman	 Winchell,	 Bangor,	 for	 appellant	 Acadia	
Resources,	Inc.	
	
Thomas	 L.	 Douglas,	 Esq.,	 Douglas	 McDaniel	 Campo	 &	 Schools	 LLC,	 PA,	
Westbrook,	for	appellees	VMS,	LLC,	and	VEI,	LLC	
	
	
Portland	District	Court	docket	number	RE-2016-9	
FOR	CLERK	REFERENCE	ONLY	




     1	
     	 Acadia	 also	 argues	 on	 appeal	 that	 the	 statute	 of	 limitations	 did	 not	 begin	 to	 run	 until	
December	21,	2010,	when	the	deed	from	VMS	to	VEI	was	recorded	in	the	registry	of	deeds,	citing	to	
14	 M.R.S.	 §	3577(1)(A)	 (2016)	 and	 33	M.R.S.	 §	 201	 (2016).	 	 Acadia	 may	 raise	 that	 and	 any	 other	
pertinent	issues	for	the	motion	court’s	full	consideration	on	remand.